

117 HR 4956 IH: Leadership in Global Tech Standards Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4956IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. C. Scott Franklin of Florida (for himself, Mr. McNerney, Mr. Obernolte, and Mr. Crow) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo establish a program to support the participation of small businesses in meetings and proceedings of global standards organizations, and for other purposes.1.Short titleThis Act may be cited as the Leadership in Global Tech Standards Act of 2021. 2.Support for industry participation in global standards organizations(a)DefinitionIn this section:(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration.(2)Appropriate congressional committeesThe term appropriate congressional committees means the following:(A)The Committee on Science, Space, and Technology of the House of Representatives.(B)The Committee on Commerce, Science, and Transportation of the Senate.(C)The Committee on Energy and Commerce of the House of Representatives.(D)The Committee on Energy and Natural Resources of the Senate.(E)The Committee on Small Business of the House of Representatives.(F)The Committee on Small Business and Entrepreneurship of the Senate.(3)Artificial intelligenceThe term artificial intelligence has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note). (4)Covered entityThe term covered entity means a small business concern that is incorporated and maintains a primary place of business in the United States.(5)Small business concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a program to support participation by covered entities in meetings and proceedings of standards development organizations in the development of voluntary technical standards.(c)ActivitiesIn carrying out the program established under subsection (a), the Administrator shall award competitive, merit-reviewed grants to covered entities to cover the reasonable costs, up to a specified ceiling, of participation of employees of those covered entities in meetings and proceedings of standards development organizations, including—(1)regularly attending meetings;(2)contributing expertise and research;(3)proposing new work items; and(4)volunteering for leadership roles such as a convener or editor.(d)Award criteriaThe Administrator may only provide a grant under this section to a covered entity that—(1)demonstrates deep technical expertise in key emerging technologies and technical standards, including artificial intelligence and related technologies;(2)commits personnel with such expertise to regular participation in global bodies responsible for developing standards for such technologies over the period of the grant;(3)agrees to participate in efforts to coordinate between the Federal Government and industry to ensure protection of national security interests in the setting of global standards so long as such standards are not dictated by the Federal Government; and(4)provides a plan to the Administrator that details the relationship between the activities described in paragraphs (1), (2), and (3) and the proposed standards to be adopted.(e)No matching contributionA recipient of an award under this section shall not be required to provide a matching contribution.(f)Evaluation(1)In generalIn making awards under this section, the Administrator shall coordinate with the Director of the National Institute of Standards and Technology, who shall provide support in the assessment of technical expertise in emerging technologies and standards setting needs.(2)Panel rankingIn carrying out the requirements under paragraph (1), the Administrator and the Director shall jointly establish a panel of experts to rank the proposed standards, based on merit and relevance, to be composed of experts from—(A)private industry;(B)non-profit institutions;(C)non-profit standards development organizations;(D)academia; and (E)the Federal Government.(g)ReportNot less than annually, the Administrator shall submit to the appropriate congressional committees a report on—(1)the efficacy of the program;(2)an explanation of any standard adopted as a result of the program;(3)any challenges faced in carrying out the program; and(4)proposed solutions to the challenges identified in paragraph (3).(h)Authorization of appropriationThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter $1,000,000 to carry out the program established under this section.